Citation Nr: 0827408	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  02-02 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 40 percent for 
chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1989 to January 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2000 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  In the decision, the RO granted 
service connection for chronic fatigue syndrome, and assigned 
a 40 percent initial disability rating.  

A hearing was held before the undersigned Veterans Law Judge 
in April 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development of evidence is 
required prior to deciding the issue on appeal.  During the 
hearing held in April 2008, the appellant testified that she 
had recent medical treatment pertaining to her chronic 
fatigue syndrome.  She specified recent treatment by the VA 
at the Orlando Medical Center, as well as an upcoming 
appointment.  She further described recent private treatment.  
The records from the recent treatment described at the 
hearing must be obtained prior to further appellate review.  
Post-service treatment records pertaining to the chronic 
fatigue syndrome would unquestionably be relevant to the 
issue on appeal.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  In the present case the most recent 
examination was conducted over three years ago in 2005.  The 
veteran's testimony suggests that there has been an increase 
in the severity of the disorder since that time.  The Board 
finds that another disability evaluation examination would be 
useful in assessing the current severity of the disorder.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997) (VA should have 
scheduled another examination where the appellant complained 
of increased hearing loss two years after her last audiology 
examination).

Accordingly, the case is REMANDED for the following action:

1.  The RO should also afford the veteran 
an opportunity to identify all providers 
who have treated her since the last VA 
examination, and the RO should then obtain 
all VA and private clinical records 
pertaining to treatment during that 
period.  The veteran should also be asked 
to provide any copies of treatment records 
in her possession.

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of her service-connected chronic 
fatigue syndrome.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the examination 
report.  The examination report should 
address all manifestations contemplated 
for higher ratings under Diagnostic Code 
6354.  The report should note whether 
there is debilitating fatigue, cognitive 
impairments (such as inability to 
concentrate, forgetfulness, confusion), or 
a combination of other signs and symptoms 
which are nearly constant and restrict 
routine activities to less than 50 percent 
of the pre-illness level, or which wax and 
wane, resulting in periods of 
incapacitation of at least six weeks total 
duration per year.  The examiner should 
also comment regarding whether there are 
symptoms which are nearly constant and so 
severe as to restrict daily activities 
almost completely and which may 
occasionally preclude self care.  

3.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

4.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


